Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), made this ____ day of May, 2018 is
entered into by and between Achillion Pharmaceuticals, Inc. (the “Company”), and
Milind Deshpande, Ph.D. (the “Consultant”).

WHEREAS, the Company wishes to engage the Consultant to provide certain
scientific advisory services to the Company, and the Consultant wishes to
provide such services to the Company, in each case subject to the terms and
conditions of this Agreement;

NOW, THEREFORE in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

1. Engagement and Performance of Services. The Company hereby engages the
Consultant to perform the scientific advisory services described in Schedule A
(the “services”). The Consultant shall perform the services one workday each
week (or the equivalent thereof) at such locations as may mutually be agreed
upon by the parties. In performing the services, the Consultant shall comply
with all applicable laws and regulations, and shall perform the services in a
manner that is consistent with relevant industry and professional standards.

2. Term. This Agreement shall commence on May 18, 2018 (the “Effective Date”)
and shall continue until the one-year anniversary of the Effective Date, unless
the Agreement is extended by written mutual agreement of the parties or
terminated earlier in accordance with the provisions of Section 4 below (such
period, the “Consultation Period”).

3. Compensation.

3.1 Equity Vesting and Exercise. During the Consultation Period, and in
accordance with the terms of the option agreements governing the options granted
to the Consultant during his employment with the Company, all of the
Consultant’s options will continue to vest and be exercisable. Following the end
of the Consultation Period, the Consultant will have three months to exercise
his vested stock options.

3.2 Benefits. The Consultant shall not be entitled to any benefits, coverages or
privileges, including, without limitation, health insurance, social security,
unemployment, medical or pension payments, made available to employees of the
Company.

4. Termination. This Agreement may be terminated in the following manner: (a) by
either the Company or the Consultant upon not less than thirty (30) days prior
written notice to the other party; (b) by the non-breaching party, upon
twenty-four (24) hours prior written notice to the breaching party if one party
has materially breached this Agreement; or (c) at any time upon the mutual
written consent of the parties hereto. Notwithstanding the foregoing, the
Company may terminate this Agreement effective immediately by giving written
notice to the Consultant if the Consultant breaches or threatens to breach any
provision of Sections 6 or 7, the Restrictive Covenant Agreement (as defined
below), or any severance and release of claims agreement between the Company and
the Consultant.



--------------------------------------------------------------------------------

5. Cooperation. The Consultant shall use the Consultant’s best efforts in the
performance of the Consultant’s obligations under this Agreement. The Company
shall provide such access to its information and property as may be reasonably
required in order to permit the Consultant to perform the Consultant’s
obligations hereunder. The Consultant shall cooperate with the Company’s
personnel, shall not interfere with the conduct of the Company’s business and
shall observe all rules, regulations and security requirements of the Company
concerning the safety of persons and property.

6. Non-Disclosure, Assignment of Inventions and Restrictive Covenants.

6.1 Proprietary Information.

(a) The Consultant acknowledges that the Consultant’s relationship with the
Company is one of high trust and confidence and that in the course of the
Consultant’s service to the Company, the Consultant will have access to and
contact with Proprietary Information (as defined below). Except as otherwise
permitted by Section 6.1(f), the Consultant will not disclose any Proprietary
Information to any person or entity other than employees of the Company or use
the same for any purposes (other than in the performance of the services)
without written approval by an officer of the Company, either during or after
the Consultation Period.

(b) For purposes of this Agreement, Proprietary Information shall mean, by way
of illustration and not limitation, all information, whether or not in writing,
whether or not patentable and whether or not copyrightable, of a private, secret
or confidential nature, owned, possessed or used by the Company, concerning the
Company’s business, business relationships or financial affairs, including,
without limitation, any Invention (as defined below), formula, vendor
information, customer information, supplier information, apparatus, equipment,
trade secret, process, research, report, technical or research data, clinical
data, know-how, computer program, software, software documentation, hardware
design, technology, product, processes, methods, techniques, formulas,
compounds, projects, developments, marketing or business plan, forecast,
unpublished financial statement, budget, license, price, cost, or employee list
that is communicated to, learned of, developed or otherwise acquired by the
Consultant in the course of the Consultant’s service as a consultant to the
Company.

(c) The Consultant agrees that all files, documents, letters, memoranda,
reports, records, data, sketches, drawings, models, laboratory notebooks,
program listings, computer equipment or devices, computer programs or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Consultant or others, which shall come into
the Consultant’s custody or possession, shall be and are the exclusive property
of the Company to be used by the Consultant only in the performance of the
Consultant’s services for the Company and shall not be copied or removed from
the Company’s premises except in the pursuit of the business of the Company. All
such materials or copies thereof and all tangible property of the Company in the
custody or possession of the Consultant shall be delivered to the Company, upon
the earlier of (i) a request by the Company or (ii) the termination of this
Agreement. After such delivery, the Consultant shall not retain any such
materials or copies thereof or any such tangible property.

 

- 2 -



--------------------------------------------------------------------------------

(d) The Consultant agrees that the Consultant’s obligation not to disclose or to
use information and materials of the types set forth in paragraphs (b) and (c)
above, and the Consultant’s obligation to return materials and tangible property
set forth in paragraph (c) above extends to such types of information, materials
and tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Consultant.

(e) The Consultant acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Consultant agrees to be bound by all such
obligations and restrictions that are known to the Consultant and to take all
action necessary to discharge the obligations of the Company under such
agreements.

(f) The Consultant’s obligations under this Section 6.1 shall not apply to any
information that (i) is or becomes known to the general public under
circumstances involving no breach by the Consultant or others of the terms of
this Section 6.1, (ii) is generally disclosed to third parties by the Company
without restriction on such third parties, or (iii) is approved for release by
written authorization of an officer of the Company. Further, nothing in this
Agreement prohibits the Consultant from communicating with government agencies
about possible violations of federal, state, or local laws or otherwise
providing information to government agencies or participating in government
agency investigations or proceedings. The Consultant is not required to notify
the Company of any such communications; provided, however, that nothing herein
authorizes the disclosure of information the Consultant obtained through a
communication that was subject to the attorney-client privilege. Further,
notwithstanding the Consultant’s confidentiality and nondisclosure obligations,
the Consultant is hereby advised as follows pursuant to the Defend Trade Secrets
Act: “An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

6.2 Inventions.

(a) The Consultant will make full and prompt disclosure to the Company of all
discoveries, ideas, inventions, creations, designs, innovations, improvements,
enhancements, processes, methods, techniques, developments, software, computer
programs, and works of authorship (whether or not patentable and whether or not
copyrightable) which are made, conceived, reduced to practice, created, written,
designed or developed by the Consultant, solely or jointly with others or under
the Consultant’s direction and whether during normal business hours or on the
premises of the Company or otherwise (i) during the Consultation Period if
related to the

 

- 3 -



--------------------------------------------------------------------------------

business of the Company or research and development conducted or planned to be
conducted by the Company or (ii) after the Consultation Period if resulting or
directly derived from Proprietary Information (collectively under clauses
(i) and (ii), “Inventions”). The Consultant agrees to assign and hereby assigns
to the Company (or any person or entity designated by the Company) all of the
Consultant’s right, title and interest in and to all Inventions and any and all
related patents, patent applications, copyrights created in the work(s) of
authorship, trademarks, trade names, and other industrial and intellectual
property rights and applications therefor, in the United States and elsewhere,
and appoints any officer of the Company as the Consultant’s duly authorized
attorney to execute, file, prosecute and protect the same before any government
agency, court or authority. This paragraph shall not apply to Inventions which
both (1) do not relate to the business or research and development conducted or
planned to be conducted by the Company at the time such Invention is created,
made, conceived or reduced to practice, and (2) are made and conceived by the
Consultant not during normal working hours, not on the Company’s premises and
not using the Company’s tools, devices, equipment or Proprietary Information.
The Consultant further acknowledges that each original work of authorship which
is made by the Consultant (solely or jointly with others) within the scope of
the Agreement and which is protectable by copyright is a “work made for hire,”
as that term is defined in the United States Copyright Act.

(b) The Consultant agrees that if, in the course of performing the services, the
Consultant incorporates into any Invention developed under this Agreement any
preexisting invention, improvement, development, concept, discovery or other
proprietary information owned by the Consultant or in which the Consultant has
an interest (“Prior Inventions”), (i) the Consultant will inform the Company, in
writing before incorporating such Prior Inventions into any Invention, and
(ii) the Company is hereby granted a nonexclusive, royalty-free, perpetual,
irrevocable, transferable worldwide license with the right to grant and
authorize sublicenses, to make, have made, modify, use, import, offer for sale,
sell, reproduce, distribute, modify, adapt, prepare derivative works of,
display, perform, and otherwise exploit such Prior Inventions, without
restriction, including, without limitation, as part of or in connection with
such Invention, and to practice any method related thereto. The Consultant will
not incorporate any invention, improvement, development, concept, discovery or
other proprietary information owned by any third party into any Invention
without the Company’s prior written permission.

(c) Upon the request of the Company and at the Company’s expense, the Consultant
shall execute such further assignments, documents and other instruments as may
be necessary or desirable to fully and completely assign all Inventions to the
Company and to assist the Company in applying for, obtaining and enforcing
patents or copyrights or other rights in the United States and in any foreign
country with respect to any Invention. The Consultant also hereby waives all
claims to moral rights in any Inventions.

(d) The Consultant shall maintain adequate and current written records (in the
form of notes, sketches, drawings and as may be specified by the Company) to
document the conception and/or first actual reduction to practice of any
Invention. Such written records shall be available to and remain the sole
property of the Company at all times.

7. Non-Solicitation. During the Consultation Period and for a period of six
(6) months thereafter, the Consultant shall not, directly or indirectly, recruit
or solicit, or attempt to recruit or solicit, any person who was employed by the
Company or engaged as an independent contractor for the Company at any time
during the Consultation Period, except for an individual whose employment with
or service for the Company has been terminated for a period of six (6) months or
longer.

 

- 4 -



--------------------------------------------------------------------------------

8. Other Agreements; Warranty.

8.1 The Consultant hereby represents that, except as the Consultant has
disclosed in writing to the Company, the Consultant is not bound by the terms of
any agreement with any third party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of the
Consultant’s consultancy with the Company, to refrain from competing, directly
or indirectly, with the business of such third party or to refrain from
soliciting employees, customers or suppliers of such third party. The Consultant
further represents that the Consultant’s performance of all the terms of this
Agreement and the performance of the services as a consultant of the Company do
not and will not breach any agreement with any third party to which the
Consultant is a party (including, without limitation, any nondisclosure or
non-competition agreement), and that the Consultant will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any current or previous employer or others.

8.2 The Consultant hereby represents, warrants and covenants that the Consultant
has the skills and experience necessary to perform the services, that the
Consultant will perform said services in a professional, competent and timely
manner, that the Consultant has the power to enter into this Agreement and that
the Consultant’s performance hereunder will not infringe upon or violate the
rights of any third party or violate any federal, state or municipal laws.

9. Independent Contractor Status.

9.1 The Consultant shall perform all services under this Agreement as an
“independent contractor” and not as an employee or agent of the Company. The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.

9.2 The Consultant shall have the right to control and determine the time,
place, methods, manner and means of performing the services. In performing the
services, the amount of time devoted by the Consultant on any given day will be
entirely within the Consultant’s control, and the Company will rely on the
Consultant to put in the amount of time necessary to fulfill the requirements of
this Agreement. The Consultant will provide all equipment and supplies required
to perform the services. The Consultant is not required to attend regular
meetings at the Company. However, upon reasonable notice, the Consultant shall
meet with representatives of the Company at a location to be designated by the
parties to this Agreement.

9.3 In the performance of the services, the Consultant has the authority to
control and direct the performance of the details of the services, the Company
being interested only in the results obtained. However, the services
contemplated by the Agreement must meet the Company’s standards and approval and
shall be subject to the Company’s general right of inspection and supervision to
secure their satisfactory completion.

 

- 5 -



--------------------------------------------------------------------------------

9.4 The Consultant shall not use the Company’s trade names, trademarks, service
names or service marks without the prior approval of the Company.

9.5 The Consultant shall be solely responsible for all state and federal income
taxes, unemployment insurance and social security taxes in connection with this
Agreement and for maintaining adequate workers’ compensation insurance coverage.

10. Non-Exclusivity. The Company retains a right to contract with other
companies and/or individuals for consulting services without restriction. The
Consultant similarly retains the right to contract with other companies or
entities for the Consultant’s consulting services; provided, however, and for
the avoidance of doubt, that the Consultant remains bound by the non-competition
obligations set forth in the Nondisclosure, Assignment of Inventions and
Post-Employment Covenants Agreement (the “Restrictive Covenant Agreement”) the
Consultant previously executed for the benefit of the Company, which remains in
full force and effect.

11. Remedies. The Consultant acknowledges that any breach of the provisions of
Sections 6 or 7 of this Agreement shall result in serious and irreparable injury
to the Company for which the Company cannot be adequately compensated by
monetary damages alone. The Consultant agrees, therefore, that, in addition to
any other remedy the Company may have, the Company shall be entitled to enforce
the specific performance of this Agreement by the Consultant and to seek both
temporary and permanent injunctive relief (to the extent permitted by law)
without the necessity of proving actual damages or posting a bond.

12. Indemnification. The Consultant shall be solely liable for, and shall
indemnify, defend and hold harmless the Company and its successors and assigns
from any claims, suits, judgments or causes of action initiated by any third
party against the Company where such actions result from or arise out of the
Consultant’s misfeasance or malfeasance in the performance of services performed
by the Consultant under this Agreement. The Consultant shall further be solely
liable for, and shall indemnify, defend and hold harmless the Company and its
successors and assigns from and against any claim or liability of any kind
(including penalties, fees or charges) resulting from the Consultant’s failure
to pay the taxes, penalties, and payments referenced in Section 9 of this
Agreement. The Consultant shall further indemnify, defend and hold harmless the
Company and its successors and assigns from and against any and all loss or
damage resulting from any misrepresentation, or any non-fulfillment of any
representation, responsibility, covenant or agreement on the Consultant’s part,
as well as any and all acts, suits, proceedings, demands, assessments,
penalties, judgments of or against the Company relating to or arising out of the
activities of the Consultant and the Consultant shall pay reasonable attorneys’
fees, costs and expenses incident thereto.

13. Notices. Any notice delivered under this Agreement shall be deemed duly
delivered 3 business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, to the Company at its principal headquarters and to the Consultant at
the address most recently shown in the records of the Company. Either party may
change the address to which notices are to be delivered by giving notice of such
change to the other party in the manner set forth in this Section 13.

 

- 6 -



--------------------------------------------------------------------------------

14. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the Consultant’s engagement by the Company as an
independent contractor, and supersedes all prior agreements and understandings,
whether written or oral, relating thereto. For the avoidance of doubt, nothing
herein supersedes the Restrictive Covenant Agreement that the Consultant
previously executed for the benefit of the Company, which remains in full force
and effect, nor does anything herein supersede any severance and release of
claims agreement between the Consultant and the Company.

16. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.

17. Non-Assignability of Contract. This Agreement is personal to the Consultant
and the Consultant shall not have the right to assign any of the Consultant’s
rights or delegate any of the Consultant’s duties without the express written
consent of the Company. Any non-consented-to assignment or delegation, whether
express or implied or by operation of law, shall be void and shall constitute a
breach and a default by the Consultant.

18. Governing Law, Forum and Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Connecticut (without
reference to the conflicts of laws provisions thereof). Any action, suit, or
other legal proceeding which is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be commenced only in a court
of the State of Connecticut or, if appropriate, a federal court located within
the State of Connecticut, and the Company and the Consultant each consents to
the jurisdiction of such a court. The Company and the Consultant each hereby
irrevocably waives any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

19. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by the
Consultant.

20. Interpretation. If any restriction set forth in Section 7 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

21. Survival. Sections 4 through 22 shall survive the expiration or termination
of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

22. Miscellaneous.

22.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.

22.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

22.3 In the event that any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

[Remainder of Page Intentionally Left Blank]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.

 

COMPANY: ACHILLION PHARMACEUTICALS, INC By:   /s/ Joseph Truitt   Name:   Joseph
Truitt   Title:   President & CEO

MILIND DESHPANDE, PH.D.

/s/ Milind Deshpande

SIGNATURE PAGE TO CONSULTING AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

DESCRIPTION OF SERVICES

Consultant will provide Services at the request of Achillion and with the
agreement of Consultant based on the mutual agreement of the parties, related to
scientific and other related matters as requested by Achillion.